PER CURIAM.
The defendant petitions for a writ of mandamus in response to the circuit court’s court order denying his motion to obtain free transcripts from three of his cases. The defendant alleged that he needed the transcripts to prepare a post-conviction motion.
We deny the defendant’s petition. Indigent prisoners may obtain free copies of transcripts to prepare a direct appeal, but they are not entitled to free copies of transcripts to prepare a post-conviction motion. Sanders v. State, 62 So.3d 1176 (Fla. 4th DCA 2011); Vanover v. State, 946 So.2d 1152 (Fla. 4th DCA 2006). Further, indigent prisoners are not entitled to free copies of records under the Public Records Act, Section 119.01, et seq., Florida Statutes (2015). Roesch v. State, 633 So.2d 1 (Fla.1993); Armstrong v. State, 29 So.3d 471 (Fla. 4th DCA 2010).

Petition denied.

MAY, DAMOORGIAN and GERBER, JJ., concur.